         Case 1:18-cv-02921-JMF Document 591 Filed 05/30/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


State Of New York, et al.,                         No. 18-cv-2921 (JMF)

                      Plaintiffs,                  Hon. Jesse M. Furman

                      v.                           MOTION FOR ADMISSION
                                                   PRO HAC VICE
United States Department of Commerce, et al.,

                      Defendants.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, R. Stanton Jones hereby move this Court for an Order for

admission Pro Hac Vice to appear as counsel for Plaintiffs in the above-captioned action.

       I am a member in good standing of the bars of the state of Maryland and the District of

Columbia, and there are no pending disciplinary proceedings against me in any state or federal

court. I have never been convicted of a felony. I have never been censured, suspended, disbarred,

or denied admission or readmission by any court.



Dated: May 29, 2019           Respectfully Submitted,

                                     Applicant Signature: /s/ R. Stanton Jones

                                     Applicant’s Name: R. Stanton Jones

                                     Firm Name: Arnold & Porter Kaye Scholer LLP

                                     Address: 601 Massachusetts Ave., NW

                                     City/State/Zip: Washington, D.C. 20001

                                     Telephone/Fax: (202) 942-5563/ (202) 942-5999

                                     E-mail: Stanton.Jones@arnoldporter.com



                                            1
        Case 1:18-cv-02921-JMF Document 591-1 Filed 05/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


State Of New York, et al.,                          No. 18-cv-2921 (JMF)

                       Plaintiffs,                  Hon. Jesse M. Furman

                       v.                           ORDER FOR ADMISSION
                                                    PRO HAC VICE
United States Department of Commerce, et al.,

                       Defendants.


       The motion of R. Stanton Jones for admission to practice Pro Hac Vice in the above-

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bars of the state of

Maryland and the District of Columbia, and that his contact information is as follows:

       Applicant’s Name: R. Stanton Jones

       Firm Name: Arnold & Porter Kaye Scholer LLP

       Address: 601 Massachusetts Ave., NW

       City/State/Zip: Washington, D.C. 20001

       Telephone/Fax: (202) 942-5563/ (202) 942-5999

       E-mail: Stanton.Jones@arnoldporter.com

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Plaintiffs in the above-captioned action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



                                                1
         Case 1:18-cv-02921-JMF Document 591-1 Filed 05/30/19 Page 2 of 2



Dated:                                ___________________________________
                                      United States District/ Magistrate Judge




                                     2
        Case 1:18-cv-02921-JMF Document 591-2 Filed 05/30/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


State Of New York, et al.,                            Civil Action No. 1:18-cv-2921-JMF

                    Plaintiffs,
                                                      DECLARATION OF R. STANTON
                        v.                            JONES IN SUPPORT OF MOTION
                                                      FOR ADMISSION PRO HAC VICE
United States Department of
Commerce, et al.,
                    Defendants.




        I, R. Stanton Jones, hereby declare:

        1.     I am a Partner at the law firm of Arnold & Porter Kaye Scholer LLP, 601

Massachusetts Ave., NW, Washington, DC 20001-3743. I submit this declaration in support of

the motion for my admission pro hac vice to this Court pursuant to Local Rule 1.3(c).

        2.     I have never been convicted of a felony.

        3.     I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

        4.     There are no disciplinary proceedings presently against me.

               I declare under penalty of perjury that the foregoing is true and correct. Executed

        on May 29, 2019.


                                                    /s/ R. Stanton Jones
                                                    R. Stanton Jones
                                                    Arnold & Porter Kaye Scholer LLP
                                                    601 Massachusetts Ave., NW
                                                    Washington, DC 20001-3743
                                                    Tel.: (202) 942-5000
                                                    Fax.: (202) 942-5999
                                                    Stanton.Jones@arnoldporter.com
Case 1:18-cv-02921-JMF Document 591-3 Filed 05/30/19 Page 1 of 1
Case 1:18-cv-02921-JMF Document 591-4 Filed 05/30/19 Page 1 of 1
